        Case 2:17-cr-00143-APG-PAL Document 71 Filed 01/25/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     HEIDI OJEDA
 3   Assistant Federal Public Defender
     Nevada State Bar No. 12223
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Heidi_Ojeda@fd.org

 7   Attorney for Maria Jesus Luciano.

 8
                                UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                              Case No. 2:17-cr-00143-APG-PAL

12                 Plaintiff,                               Stipulation to Continue Supplement’s
                                                            Deadline to Motion for
13          v.
                                                            Compassionate Release
14   MARIA JESUS LUCIANO.,                                  (First Request)

15                 Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Elizabeth White, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Heidi Ojeda, Assistant Federal Public Defender, counsel for Maria Jesus Luciano, that the
21   due date for Ms. Luciano’s Supplement to Motion for Compassionate Release (ECF No. 68),
22   be extended from January 21, 2021 to February 14, 2021; and that the due date for the
23   government’s response be extended until February 28, 2021.
24
25          This Stipulation is entered into for the following reasons:
26          1.     Counsel needs additional time to obtain Ms. Luciano’s medical records.
         Case 2:17-cr-00143-APG-PAL Document 71 Filed 01/25/21 Page 2 of 3




 1          2.      The parties agree to the continuance.
 2          3.      Ms. Luciano does not object to the continuance.
 3          4.      The additional time requested by the stipulation is made in good faith and not
 4   for purposes of delay.
 5          This is the first request for a continuance of the supplement deadline.
 6          DATED this 25th day of January 2021.
 7
 8    RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
      Federal Public Defender                         United States Attorney
 9
10
      By /s/ Heidi Ojeda                              By /s/ Elizabeth White
11    HEIDI OJEDA                                     ELIZABETH WHITE
      Assistant Federal Public Defender               Assistant United States Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     2
        Case 2:17-cr-00143-APG-PAL Document 71 Filed 01/25/21 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:17-cr-00143-APG-PAL
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     MARIA JESUS LUCIANO,
 7
                   Defendant.
 8
 9
            IT IS THEREFORE ORDERED that upon consideration of Defendant’s Request to
10
     Extend Deadline for filing her Supplement to Motion for Compassionate Release, that the
11
     Defendant’s deadline to file her Supplement is extended to February 14, 2021, and the
12
     Government’s response is due February 28, 2021.
13
                        25th day of January 2021.
            DATED this ____
14
15
16
                                               UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                    3
